Title: To James Madison from Stanley Griswold, 3 December 1805
From: Griswold, Stanley
To: Madison, James


          
            Sir,
            Territory of michigan, Detroit, 3. December 1805.
          
          It is reduced to a certainty, that this government cannot proceed, without some additional pecuniary aid from Congress. Its seat is established at a place, which combines all the disadvantages of an old and of a new settlement, without one of the advantages of either. Luxury, the relic of British fortunes formerly squandered here, and of a once flourishing commerce, continues its empire, tho’ I am happy to think it is on the decline. Fashion, ceremony and expence are great, far beyond the present abilities of the inhabitants. We are in the neighborhood of a proud, rich and shewy government, which has frequent intercourse with us through characters of wealth and distinction. Our compensations are scanty for the most retired, internal situations, where house-rent and provisions are cheap, and expensive company is not known—as was the case at the seat of the government of the North Western Territory, in the year 1787, by the Ordinance of which date, our salaries are regulated.
          Of all the salaries, that annexed to the office which I sustain, is most scanty and inadequate, especially considering the circumstances in which I may be called to act, and am now in fact acting, viz. as Governor of the Territory. In short, Sir, I have no hesitation to affirm, that I am ruined, absolutely ruined, by the acceptance of this place, unless relief can be afforded. Imagine to yourself a man expending the little savings he had been able to make amidst incessant persecutions for ten years, in fitting out and removing his family a thousand miles—and finding himself at the end of his journey compelled to pay for rent and the necessaries of life, more than he would be obliged to pay in the most expensive city of the United States, or of the world—with the extraordinary duties and expence of Chief Magistrate, devolved on him for eight months out of twelve; of Commander in chief of a militia, which is relied on for effective defence; and of Superintendent of Indian affairs to numerous and powerful nations, whose Chiefs are frequently at his house; and imagine this man receiving but $750 per annum! What would $750 do to support a private gentleman and his family, a year, at Washington, Philadelphia, or New York? Much more a public man, who must meet every occurance and receive every company, in a manner becoming the dignity of the government of the United States? With my very narrow and restricted provision, I feel a mortification which I shall not attempt to describe. I cannot refuse to go beyond what I know to be warranted by my compensation, relying on the justice and magnanimity of the government under which I serve. If that government should think proper to allow me an adequate provision, I should be thankful. Otherwise, I must retire with my family, in despair, to some sequestered situation, to retrieve, if possible, my affairs, and think no more of public employment.
          Governor Hull will be with you the ensuing winter, and will amply confirm the statement given above. I enclose a letter and some papers which I wish you to commit to him; or if any cause should prevent his being at Washington, you will be good enough to make such use of the papers as the nature of their contents requires.
          One is a Petition to Congress in my own behalf. Perhaps it will not be necessary to present it, in case the Governor should be there in person. Of this, however, you and he will be judges.
          Another of the enclosed papers is a Bill of expences I have been obliged to incur in my office, for the public service. I waited many weeks to receive stationary from, or by the order of Government. None arriving, I was compelled to take up a small quantity for my office, and become responsible. The office-rent is the lowest that a decent or comfortable place can be obtained for in this town, near the centre. The Indian annuities could not be opened in the only surviving public store, which is not large, and extremely crouded. Of course, I was obliged to bring them to my chambers, where they were opened and delivered. This, together with the charge for victualing the Chiefs at my table, while waiting the distribution of the goods, and transacting all the business concerning them, would not have been mentioned, if my salary had been equal to an expence of this weight. But in my present circumstances, it appears to be just that these items be allowed. Still, I submit the propriety of retaining them in the bill, to your and Governor Hull’s judgment. I have the honor to subscribe, with great respect, Sir, Your most obedient Servant,
          
            Stanley Griswold.
          
        